DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed June 25, 2021, claims 1-15 are pending.
In view of the amendment filed June 25, 2021, the rejection of claims 1 -15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Specification (page 1, 0001), replace paragraph 0001 with the following.
This application is a national stage application under 35 U.S.C. § 371 of PCT International Application Serial No. PCT/US2018/020074 filed 28 Feb. 2018, which claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/464,712 filed February 28, 2017, which is incorporated by reference herein in its entirety.


6.	The current abstract is not in a single page proper format for publication. Please replace the current abstract with the following.

Catalyst systems contain metal-ligand complexes according to formula (I): In formula (I), M is Ti, Zr, of Hf; n is 0, 1, 2, or 3; m is 1 or 2; each R1 and each R2 is independently chosen from (C1-C40)hydrocarbyl, (C1-C40)heterohydrocarbyl, (C1-C40)aryl, (C1-C40)heteroaryl, halogen, and -H; R1 and R2 are optionally covalently linked to each other; and each R3 is a hydrocarbon or heterohydrocarbon radical having an identity depending on the value of subscript m. The metal-ligand complexes may be incorporated as procatalysts in catalyst systems for polyolefin polymerization.



Allowances
7.	Claims 1-15 have been allowed. 
8. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of WATSON et al., “Zirconium Bis(Amido) Catalysts for Asymmetric Intramolecular Alkene Hydroamination”, Drganometallics, 2006, page 4731-4733, to render the present invention anticipated or obvious to one of ordinary skill in the art. Although WATSON et al. disclose reaction products of diphosphinic amide ligands and Zr(NMe2)4, the disclosed reaction products do not include the metal-ligand complex of the catalyst system as claimed.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
June 30, 2021